Citation Nr: 1116574	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  10-00 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to April 1971 and from April 1975 to May 1977, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before a Decision Review Officer at the RO in March 2010.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbosacral spine is productive of limitation of motion of 70 degrees of forward flexion of the thoracolumbar spine with pain on motion; there is no objective evidence of thoracolumbar spine forward flexion limited to 30 degrees or favorable ankylosis, or incapacitating episodes of intervertebral disc syndrome requiring bed rest of at least four weeks in the last year.

2.  The Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to no more than moderate incomplete paralysis of the right side sciatic nerve.

3.  The Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no worse than mild incomplete paralysis of the left side sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2010). 

2.  The criteria for a separate 20 percent disability rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a separate 10 percent disability rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 51079b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of two letters provided in March 2009.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increased rating.  

The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a March 2010 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, and records of medical treatment received from VA and privately.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran requested a Board hearing but later withdrew that request.  He testified before a RO Decision Review Officer in March 2010.

VA examined the medical history of the Veteran's service-connected disability for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that although the Veteran has reported that his low back disability worsened over time, he has not reported that it has worsened since the most recent VA examination in May 2009.  As such, a remand is not required solely due to the passage of time since the July 2007 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  Functional impairment is based on lack of usefulness and may be due to pain, supported by adequate pathology and evidenced by visible behavior during motion.  Many factors are to be considered in evaluating disabilities of the musculoskeletal system and these include pain, weakness, limitation of motion, and atrophy.  Painful motion with the joint or periarticular pathology, which produces disability, warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements describing the symptoms of his service-connected lumbosacral spine disability are deemed competent evidence.  And these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159 (2010).

On evaluating the condition of service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, in this case, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board must consider both as service-connected disability.  Id.

The RO has evaluated the appealed disability rating under rating criteria for evaluating the musculoskeletal system, under 38 C.F.R. § 4.71a (2010).  38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a.

The Veteran's service-connected degenerative disc disease of the lumbosacral spine, is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5239, the code for evaluating spondylolisthesis or segmental instability, under the Rating Schedule section for evaluating the spine.  The degenerative disc disease of the lumbosacral spine is evaluated as 20 percent disabling.  Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula). See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2010).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2010).

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Finally, unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes discussed below in pertinent part follow and pertain to the General Rating Formula for Diseases and Injuries of the Spine:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etcetera., particularly during times when these symptoms 'flare up,' such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Codes 5235 to 5243 (2010).

For purposes of evaluations under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2010).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The Veteran seeks a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.  Currently there are no separate disability ratings in effect for any associated objective neurologic abnormalities.  Nevertheless, consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal for a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the herniated disc, including any lower extremity neurological disabilities.  

During a May 2009 VA examination of the spine, the Veteran reported that he had had low back pain that began in service which had become progressively worse since onset.  He reported that there was no history of associated urinary incontinence, urinary urgency, urinary retention, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction or paresthesias.  He reported he had a history of numbness, but without leg or foot weakness and he had no history of falls or unsteadiness.  

The Veteran reported having a history of fatigue, decreased motion, stiffness, and pain, but no spasms.  In the low back he had pain, which was a daily constant dull ache of moderate severity.  The Veteran reported having a radiation of a sharp pain in both lower extremities, more severe in the right side.

The Veteran reported having a history of 12 incapacitating episodes of the thoracolumbar region in the last 12 months lasting one to two days.  The Veteran reported that he did not use any devices to aid walking and that he was limited in being able to walk to one to three miles.

On examination, the Veteran's posture and gait were both normal.  On range of motion study of the thoracolumbar spine, flexion was from zero to 70 degrees; extension was from zero to 20 degrees.  On the left and right sides, lateral flexion and lateral rotation was from zero to 20 degrees for each.  There was objective evidence of pain on active range of motion.  The examiner noted that there was also objective evidence of pain following repetitive motion, but that there were no additional limitations of range of motion after three repetitions of motion.  The examiner indicated that the reduced range of motion did not represent a normal range for the Veteran because of factors unrelated to the service-connected disability.

The report shows that Lasegue's sign (straight leg raising) was positive on the right for lumbosacral radiculopathy.  X-ray examination of the lumbosacral spine results showed bilateral L5 spondylolysis with grade 1 approaching grade 2 spondylolisthesis of L5 on S1; minor levorotoscoliosis; no loss of vertebral body height; disc space narrowing at L5-S1; marginal osteophytosis at L2-L3, L3-L4, L4-L5, and L5-S1; osteoarthritic change at L3-L4, L4-L5, and L5-S1; and minor vascular calcifications present.  

The report noted that the Veteran's reported incapacitating episodes were due to intervertebral disc syndrome. The report noted that the Veteran retired in 2007 based on eligibility by age or duration of work.  The report contains a diagnosis of lumbar spine degenerative disc disease.  The report noted that the service-connected lumbosacral spine disability had effects on the Veteran's usual daily activities, including mild effects on shopping, bathing, and dressing; moderate effects on chores, exercise, sports, and recreation; but no effects on traveling, feeding, toileting, or grooming.

The Board has reviewed the remainder of the pertinent competent evidence of record and finds nothing inconsistent with the comprehensive findings from the May 2009 VA examination of the spine.  

On review of the competent evidence on file, the Board finds that the evidence shows objective neurologic abnormalities of the lower extremities, bilaterally, associated with the Veteran's degenerative disc disease of the lumbosacral spine.  As noted above, during examination the Veteran reported having a radiation of a sharp pain in both lower extremities, which was more severe on the right side.  Lasegue's sign (straight leg raising) was positive on the right, reflecting lumbosacral radiculopathy.  Thus separate evaluations for associated neurologic abnormalities of the lower extremities, bilaterally, are warranted.  

As discussed above, the General Rating Formula directs that neurological manifestations should be rated separately from orthopedic manifestations.  Given the anatomic and physiological nature of the Veteran's lower extremity neurological abnormalities, the Board finds that the most appropriate diagnostic criteria is found under Diagnostic Code 8520, for evaluation of paralysis of the sciatic nerve.  Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

Given the findings from the recent VA examination, the Board finds that the neurological findings in this case more nearly approximate incomplete sciatic nerve paralysis, of moderate and mild severity on the right and left sides, respectively.  Though both are relatively small in degree of severity, the right side is greater than the left.  After affording the benefit of the doubt to the Veteran the Board finds that the radiculopathy of the right lower extremity is productive of moderate severity, and that the radiculopathy of the left lower extremity is productive of mild severity. Thus the assignment of separate 20 and 10 percent ratings, but no higher, are warranted for radiculopathy of the right and left lower extremities, respectively.  Id.

There is no competent evidence that the bilateral neurological impairment of the lower extremities is productive of more than sensory involvement, right slightly more severe than the left side, so as to warrant more than the evaluations assigned here.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  The competent evidence does not show that the right and left lower extremity radiculopathy are productive of more than moderate and mild incomplete paralysis of the sciatic nerve, respectively, so as to warrant higher disability ratings than those granted here.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620.  The competent evidence does not show that the right side is productive of severe incomplete paralysis of the sciatic nerve, and does not show that the left side is productive of moderate incomplete paralysis of the sciatic nerve.  

Also, the competent evidence on file does not show that any further increase in evaluation is warranted on any other basis for the Veteran's degenerative disc disease of the lumbosacral spine.  In this regard, the most recent findings applicable under the criteria of the General Rating Formula for Diseases and Injuries of the Spine reflects a low back condition productive of forward flexion of the thoracolumbar spine limited to 70 degrees, which lies squarely within the basic criteria for a 10 percent disability rating.  The evidence does not demonstrate that the symptoms are productive of forward flexion of the thoracolumbar spine 30 degrees or less, or ankylosis of the entire thoracolumbar spine, so as to warrant assigning the disability a 40 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  

Also, the competent evidence does not show, and the Veteran denies having, any other associated objective neurologic abnormalities such as bowel or bladder impairment, so as to warrant a separate evaluation on those accounts.

As noted above, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2010).  

On review of the evidence, evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not provide for a higher rating than the current 20 percent under the General Rating Formula for Diseases and Injuries of the Spine.  As noted above, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Review of the claims file records does not show that a physician has prescribed bed rest and physician treatment to any extent that would warrant a disability rating in excess of the currently assigned 20 percent.  See 38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Codes 5235 to 5243 (2010).  Even accepting the Veteran's report of having in the past twelve month period 12 episodes lasting one to two days, this fact would not meet the criteria for a rating in excess of 20 percent.  Id.

The medical records on file do not show objective evidence productive of the Veteran having had incapacitating episodes-of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician-having a total duration of at least four weeks (28 days). 

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration.  However, because the Veteran's low back symptoms remained relatively constant throughout the course of the period on appeal and at no point were more disabling than reflected by the 20 percent, 20 percent and 10 percent evaluations, respectively, for the (1) degenerative disc disease of the lumbosacral spine, (2) radiculopathy of the right lower extremity, and (3) radiculopathy of the left lower extremity.  As such staged ratings are not warranted.

The Board has also considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that VA must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  Here, based on the above, the Board finds that the schedular criteria reasonably contemplate the manifestations of the Veteran's low back disability, i.e., his limitation of motion of his low back due to pain and the neurological impairment of his right and left lower extremities.  As such, referral for extraschedular consideration is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record reflects that the Veteran retired due to age or duration of work.  The record does not show that he is unable to secure or follow a substantially gainful occupation due to his service-connected low back disability.  Thus, a TDIU is not raised by the record.


ORDER

A rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate 20 percent rating for radiculopathy of the right lower extremity, is granted.  

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for radiculopathy of the left lower extremity, is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


